Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 19, 2006                                                                                     Clifford W. Taylor,
                                                                                                                 Chief Justice

  129134(112)                                                                                          Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  SUE H. APSEY and ROBERT APSEY, JR.,                                                                  Robert P. Young, Jr.
             Plaintiffs-Appellees-Cross                                                                Stephen J. Markman,
             Appellants, 	                                                                                            Justices

  v       	                                                         SC: 129134
                                                                    COA: 251110
                                                                    Shiawassee CC: 01-007289-NH
  MEMORIAL HOSPITAL, d/b/a
  MEMORIAL HEALTHCARE CENTER, 

          Defendant,

  and
  RUSSELL H. TOBE, D.O., JAMES H. 

  DEERING, D.O., and JAMES H. DEERING,

  D.O., P.C., d/b/a SHIAWASSEE RADIOLOGY 

  CONSULTANTS, P.C., 

                Defendants-Appellants-Cross 

                Appellees. 

  ________________________________________

                 On order of the Chief Justice, the motion by defendants-appellants for leave
  to file a supplemental brief is considered and it is GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 19, 2006                  _________________________________________
                                                                               Clerk